DETAILED ACTION
Responsive to the claims filed June 17, 2019. Claims 1-11 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguri (US 2016/0090099). 
As per claim 1, Oguri teaches an information processing method, comprising: 
obtaining, from a mobile object, (i) at least one of operation information of the mobile object and traveling information indicating a traveling route taken by the mobile object, and (ii) sensor data obtained by sensing of the traveling route using a sensor included in the mobile object (see at least paragraphs [0037-0046]); 
causing a learning model to learn, using (i) the at least one of the operation information and the traveling information, and (ii) the sensor data as input, at least one of operation performed on and movement made by the mobile object using the sensor data obtained by sensing of the traveling route (see at least paragraph [0012]); 
generating, according to a number of times the learning model is trained, presentation information indicating the input required before the learning model completes learning about the (see at least paragraphs [0012, 0062], fig 3).  
As per claim 2, Oguri teaches wherein the input required before the learning model completes the learning is set higher or not set lower for lower values of the number of times the learning model is trained, and the input required before the learning model completes the learning is set lower for higher values of the number of times the learning model is trained (see at least fig 3).  
As per claim 3, Oguri teaches an information processing method, comprising: 
obtaining, from a mobile object, (i) at least one of operation information of the mobile object and traveling information indicating a traveling route taken by the mobile object, and (ii) sensor data obtained by sensing of the traveling route using a sensor included in the mobile object (see at least paragraphs [0037-0046]); 
causing a learning model to learn, using (i) the at least one of the operation information and the traveling information, and (ii) the sensor data as input, at least one of operation performed on and movement made by the mobile object using the sensor data obtained by sensing of the traveling route (see at least paragraph [0012]); 
generating, according to variance in at least one of the operation information used for learning the operation performed on the mobile object, the traveling information used for learning the movement made by the mobile object, and the sensor data, presentation information indicating the input required before the learning model completes learning about the traveling route (see at least paragraph [0056]); and causing a presentation device to present the presentation information (see at least paragraphs [0012, 0062], fig 3).    
As per claim 4, Oguri teaches wherein the input required before the learning model completes the learning is set higher or not set lower for higher values of the variance, and the input required (see at least paragraph [0056]).  
As per claim 5, Oguri teaches generating, when an area in which the variance is greater than or equal to a threshold is present, the presentation information indicating the input required before the learning model completes the learning about the traveling route, according to a degree of adequacy of modeling a relationship between sensor data obtained in the area, and at least one of operation information and traveling information obtained in the area (see at least paragraph [0058]).  
As per claim 6, Oguri teaches wherein the input required before the learning model completes the learning is set higher or not set lower for lower values of the degree of adequacy of modeling, and the input required before the learning model completes the learning is set lower for higher values of the degree of adequacy of modeling.  
As per claim 7, Oguri teaches providing a user different from a user of the mobile object with the presentation information (non-functional descriptive language).  
As per claim 8, Oguri teaches causing the learning model to learn, when the learning is not completed, at least one of operation performed on and movement made by the mobile object, using at least one of operation information and traveling information of an other mobile object different from the mobile object, and sensor data obtained by the other mobile object different from the mobile object as input (see at least paragraphs [0037-0042]).  
Claims 10-11 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/              Primary Examiner, Art Unit 3661